____ FILED ___ ENTERED
                   Case 1:20-cr-00353-CCB              Document 1-1 Filed 10/09/20 Page 1 of 3
____ LOGGED _____ RECEIVED

10:15 am, Oct 09 2020                                                                               1:20-mj-2579 TMD
AT BALTIMORE
CLERK, U.S. DISTRICRT COURT
DISTRICT OF MARYLAND            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
BY ______________Deputy

                    I, Special Agent Patrick Straub, of the Federal Bureau of Investigation (“FBI”), being duly

             sworn, depose and state as follows:

                   1.         This affidavit is being submitted in support of a Criminal Complaint charging

         FRANK WILLIAM ROBERTSON PERRY with being a prohibited person in possession of a

         firearm in violation of 18 U.S.C. § 922(g)(1).

                                                     PROBABLE CAUSE

                   2.         All of the facts and circumstances set forth in the Affidavit submitted in support of

         the Application to Search PERRY’s residence, which is attached hereto as Exhibit 1, are re-alleged

         and fully incorporated herein.

                   3.         At approximately 7:08 p.m. on October 7, 2020, law enforcement agents executed

         the search warrant at PERRY’s residence. Agents found and seized a number of items in the

         basement bedroom, which Elliott confirmed she shared with Perry. Items included: a black

         tactical vest containing two ballistic plates located on the interior of the vest; two loaded rifle

         magazines located in pouches affixed to the exterior of the vest; a third loaded rifle magazine

         located on top of the vest; an Anderson Manufacturing rifle model AM-15 bearing serial number

         20034967 which was partially concealed behind a nightstand 1; eight rounds of .223 caliber

         ammunition located inside of a black box in a nightstand; and other firearms related accessories.

         I know from my training, knowledge, experience and the training, knowledge, and experience of

         others involved in this investigation that Anderson Manufacturing firearms are not made in the

         state of Maryland. As the firearm at issue in this case was purchased from a Federal Firearms



         1
           This serial number matches the serial number listed on the ATF Form 4473 for the lower
         receiver purchased by ELLIOTT at the Gun Shop in April 2020.
                                                                1
            Case 1:20-cr-00353-CCB Document 1-1 Filed 10/09/20 Page 2 of 3

                                                                                    1:20-mj-2579 TMD


Licensee in the state of Maryland, I know that the Anderson Manufacturing AM-15 lower

receiver bearing serial number 20034967 necessarily travelled in, and affected, interstate

commerce.

       4.       KIMBERLY ELIZABETH ELLIOTT was present in the residence at the time of

the search. ELLIOTT, who was not in custody, agreed to a voluntary interview. ELLIOTT stated

that she had purchased the AM-15 lower receiver in April at the suggestion of PERRY who said

that she needed the weapon for self-defense. ELLIOTT advised that she learned that PERRY was

obtaining firearm parts and shipping them to the residence in her name. ELLIOTT said that she

was never involved in building the rifle, but that PERRY had done so with assistance from a

neighbor. ELLIOTT also claimed that she had once seen PERRY wearing the body armor with the

rifle slung around his neck while he washing dishes in the house.

       5.       At approximately 9:05 p.m., PERRY was taken into custody while he was en route

to his residence. Law enforcement agents transported PERRY to the FBI Baltimore office where

he was advised of his constitutional rights. PERRY waived those rights and consented to a

custodial interview. In the interview, which was recorded, PERRY claimed that the purchase of

the lower receiver was ELLIOTT’s decision and that the purpose of the purchase was for her self-

defense because he was on the road a lot due to his work. PERRY admitted that ELLIOTT had no

involvement in building the rifle. Instead, he built it himself with the assistance of a neighbor.

PERRY insisted that it was Elliott’s weapon, but conceded that the FBI would probably find his

fingerprints on it. PERRY admitted that he would have used the weapon himself for self-defense

if put in a position that it was necessary. PERRY claimed that neither ELLIOTT nor PERRY had

ever fired the weapon.




                                                2
           Case 1:20-cr-00353-CCB Document 1-1 Filed 10/09/20 Page 3 of 3

                                                                                    1:20-mj-2579 TMD


                                            CONCLUSION

      6.       Based on the above information, I believe probable cause exists to support the

issuance of a Criminal Complaint charging FRANK WILLIAM ROBERTSON PERRY with

being a prohibited person in possession of a firearm in violation of 18 U.SC. § 922(g)(1).

                                             _____________________________
                                             ___________________
                                             Patrick W. Straub
                                             Special Agent
                                             Federal Bureau of Investigation

       Affidavit submitted by email and attested to me as true and accurate by telephone

consistent with Fed. R. Crim. P. 4.1 and 41(d)(3)
                                               3) this ____ day of October, 2020.




                                             __________________________________
                                              _________________________________
                                             The Honorable Thomas M. DiGirolamo
                                             United States Magistrate Judge
                                             District of Maryland




                                                3
